                                             Case 4:21-cv-01817-PJH Document 21 Filed 08/17/21 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                                    UNITED STATES DISTRICT COURT

                                  5                                   NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7        SCOTT JOHNSON,
                                                                                          Case No. 21-cv-01817-PJH
                                  8                      Plaintiff,

                                  9                v.                                     ORDER
                                  10       THE VU’S CORPORATION, et al.,                  Re: Dkt. No. 20

                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            On June 16, 2021, the plaintiff, by his counsel, advised the court that the parties
                                  14   had reached a provisional settlement of this case. Dkt. 18. On June 17, 2021, the court
                                  15   conditionally dismissed the case. Dkt. 19. On August 16, 2021, plaintiff’s counsel filed a
                                  16   declaration stating in part that the settlement funds have not yet been received and
                                  17   requesting a 30-day continuance. Dkt. 20. Plaintiff’s request for a 30-day continuance is
                                  18   hereby GRANTED. The case remains dismissed without prejudice for an additional 30
                                  19   days from the date of this order. Either party may file notice that the settlement has not
                                  20   been finalized within those 30 days, but if no notice is filed, the dismissal shall thereafter
                                  21   be with prejudice.
                                  22            This District maintains a set of Civil Local Rules governing practice in civil
                                  23   proceedings.1 The Civil Local Rules require submission of proposed orders alongside
                                  24   pleadings and other filings. See Civil L.R. 5-1. There was no proposed order submitted
                                  25   with counsel’s filing dated August 16, 2021. Sanctions will be imposed in the future if
                                  26   plaintiff’s counsel’s law firm continues to disregard the Rules.
                                  27

                                  28   1
                                           Available at: https://www.cand.uscourts.gov/rules/civil-local-rules/.
                                          Case 4:21-cv-01817-PJH Document 21 Filed 08/17/21 Page 2 of 2




                                  1          IT IS SO ORDERED.

                                  2    Dated: August 17, 2021

                                  3                                         /s/ Phyllis J. Hamilton
                                                                            PHYLLIS J. HAMILTON
                                  4                                         United States District Judge
                                  5

                                  6

                                  7

                                  8
                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             2
